ATTORNEY GRIEVANCE COMMISSION                                                        *     IN THE
OF MARYLAND                                                                                COURT OF APPEALS
                                                                                     *     OF MARYLAND
                                              Petitioner,
                                                                                     *     Misc. Docket AG
v.                                                                                         No. 9
                                                                                     *
STEVEN COCHARIO ANTHONY                                                                    September Term, 2019
                                                                                     *
                                              Respondent.
                                                                                   ORDER

                        This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Steven Cochario Anthony, to disbar the

Respondent from the practice of law. The Court having considered the Petition, it is this

11th day of September, 2019,

                        ORDERED, by the Court of Appeals of Maryland that Respondent, Steven Cochario

Anthony, be, and he hereby is, disbarred from the practice of law in the State of Maryland

for violation of Rule 8.4(a), (b), (c) and (d) of the Maryland Attorneys’ Rules of

Professional Conduct; and it is further

                        ORDERED, that the Clerk of this Court shall remove the name of Steven Cochario

Anthony from the register of attorneys in this Court and certify that fact to the Trustees of

the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in

this State in accordance with Maryland Rule 19-736(d).



 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                     /s/ Robert N. McDonald
                       2019-09-16 09:17-04:00                                        Senior Judge


Suzanne C. Johnson, Clerk